DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, applicants claim “comprising a step (IV) of using the rubber wet masterbatch yielded by the method according to claim 4 to attain dry-mixing.”
Using the masterbatch to attain dry-mixing does not include a method step; therefore, the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagisawa (US 2009/0018238), as evidenced by WO 2011/018887.
Yanagisawa exemplifies a method for preparing a rubber-filler master batch by preparing a 5% slurry of carbon black N234 in water, having a D90 of 24.2 micron, adding BR latex solution, coagulating, dehydrating and drying to obtain a BR masterbatch A, which is then added with a dry masterbatch of NR in Example 2 (p. 4, [0053]-[0060]).  Yanagisawa discloses that the rubber compositions are suitable for various types of tires (p. 2, [0027]).
Carbon black N234 possesses the following properties, as evidenced by WO ‘887:
	
    PNG
    media_image1.png
    229
    419
    media_image1.png
    Greyscale

CA is defined as an index obtained by image analysis of a two-dimensional projection image of an aggregate by a transmission electron microscope, and is calculated from the envelop area and the projection area of a carbon black area and meets the formula CA = (envelope area – projected area) / projected area x 100.
This is the same as CA = (B-A)/A x 100, where B and A are defined as claimed.  When CA=50, A/B=0.7.
Therefore, Yanagisawa anticipates instant claims 1-5 and 8, as carbon black N234 meets applicants’ D90 and particle surface roughness, as claimed.
As to claims 7 and 9, Yanagisawa exemplifies preparing a masterbatch containing a ratio of BR to CB of 2:1, suggesting the carbon black as present in an amount of 50 phr and then adds 60 parts of the BR masterbatch to 90 parts NR, suggesting an amount of about 15 phr carbon black in the rubber composition.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2016/0289398), as evidenced by WO 2011/018887 and CN 105647242.
Tanaka exemplifies preparing a rubber composition by dry-mixing two different rubber wet masterbatches, exemplifying the preparation of a wet rubber masterbatch by adding carbon black “N234” to a diluted latex solution in water to prepare a carbon black containing slurry solution in which natural rubber latex particles adhered to the carbon black, followed by the addition of the rest of the natural rubber latex solution, coagulating the solution to form a solidified product, which is then dried to produce a wet masterbatch WMB-A containing 60 phr carbon black, which is then combined with another WMB-B to give a final rubber composition containing 10.8 phr of carbon black N234.  See Example 7.
Carbon black N234 possesses the following properties, as evidenced by WO ‘887:
	
    PNG
    media_image1.png
    229
    419
    media_image1.png
    Greyscale

CA is defined as an index obtained by image analysis of a two-dimensional projection image of an aggregate by a transmission electron microscope, and is calculated from the envelop area and the projection area of a carbon black area and meets the formula CA = (envelope area – projected area) / projected area x 100.
This is the same as CA = (B-A)/A x 100, where B and A are defined as claimed.  When CA=50, A/B=0.7.
Carbon black N234 has a d90=0.126 micron, as evidenced by CN ‘242 (p. 5, [0049] of Table).
Therefore, Tanaka anticipates instant claims 1-9, as carbon black N234 meets applicants’ D90 and particle surface roughness, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766